PROFESSIONALIS EXCELLENCE

 
ea FR Cee Sd OE bet fs Be EW te Oe ee Bae BO R Rete ter ef es oe Se

AFFIDAVIT
FOR PROBABLE CAUSE

 

STATE OF INDIANA, COUNTY OF MARION, SS: Agency case report: IP20-0102589

On October 7, 2020, Detention Deputy Kayleigh Warner (#43500) was assigned the 2 West
detail at the Marion County Jail located at 40 S! Alabama Street Indianapolis, IN. Detention
Deputy Warmer was working in full uniform. While completing her assigned duties, someone
used the medical emergency button. Detention‘Deputy Warner responded to the call from Block
2F. There was no answer when she asked what the medical emergency was, but she heard
screaming in the background. Detention Deputy Wamer entered the range on 2F to investigate
the nature of the medical emergency.

Detention Deputy Warner saw James Yarbrough (436213) lying on the floor by the door to the
block bleeding from his head. Yarbrough had visible bruises and swelling around his forehead
and cheeks and mouth. His lip was cut and he had lacerations all around his lips and eyebrows.
Yarbrough was removed from the block and placed on the bench behind slider #5 while the
nursing responded to assess his injuries. The nurses took Yarbrough’s vitals; he was stable with
elevated blood pressure. Sgt. Austin Le (#41767) and Sgt. James Floyd (#41852) responded to
the incident and captured images of Yarbrough’s injuries. Yarbrough stated he wanted to press —
charges but was unable to identify the first or last names of any of the individuals who assaulted
him. Yarbrough was transported to Eskenazi hospital via ambulance.

Lt. Allen Ward (#W5978) responded to Eskenazi to assess the extent of Yarbrough’s injuries and
follow up on the events. Lt. Ward saw Yarbrough was missing several front teeth, had multiple
knots on his forehead and the side of his head, and cuts above his left eye and right upper lips.
Yarbrough was complaining of pain to his ribs. Lt. Ward attempted to interview Yarbrough but
was unable to continue the interview due to his injuries and the medication administered for pain.
Yarbrough did state he was assault by a group of 3 or 4 inmates and it occurred because of his
pending case. He stated when a new inmate came into the block one of the inmates would make
a call and-have someone on the outside check MyCase to see what charges the new inmate had
pending.

On October 12, 2020, Lt. Ward interviewed Yarbrough and showed him photo arrays of each
inmate who was in block 2-F during the incident. This consisted of 30 inmates. When inmate
Yarbrough flipped over the preceding picture,-he identified subject number #4 on line up
#153355 as an aggressor in the assault. Subject number #4 was Kavon Donaldson. Yarbrough
continued through the photo arrays and stopped on line up #152037. He identified subject
number 2 as a participant in the assault. Subject number #2 was Delance Hatcher. Yarbrough
continued through the photo arrays and stopped on line up #156081 and identified subject
number #2, Lasean Watkins. The fourth and final person Yarbrough identified as participating in
the assault was subject #1 in line up #156086, Collin Hurt. Yarbrough believed Hurt was the
fourth individual but had some doubt. He stated a large white male kicked him in the ribs but
continued to hesitate on whether Collin Hurt was involved in the assault.
wee arm ewe ek Re ee me ee ee ee - Come me mt oe om Oe ee

Affidavit for Probable Cause

Lt. Ward received copies of Yarbrough’s medical records on October 29. Yarbrough sustained
trauma to his head resulting in a laceration to the left front side of his scalp and loss of and root
fracture to his front teeth. Yarborough had bilateral rib fractures and multiple contusions to his
chest and face. Yarbrough was discharged from Eskenazi Hospital on October 8, 2020, and
returned to the Marion County Jail.

All events occurred in Marion County, State of Indiana.
I swear (affirm), under penalty of perjury as specified by IC 35-44.1-2-1, that the foregoing

representations are true to the best knowledge and belief; and that these facts are from my
personal knowledge or that I learned these facts from another law enforcement officer. |

DATED: December 20, 2020 /s/ Lt. Allen Ward
AFFIANT

 
wwe ke ee ee etme oe ewe ew ewe

STATE OF INDIANA
MARION COUNTY, ss:

STATE OF INDIANA

VS.

Lasean Watkins B/Male
DOB 3/8/2000

Co-Defendant with:

Kavon Latrell Donaldson
Delance Charles Hatcher

ew ow

IN THE MARION SUPERIOR COURT
CRIMINAL DIVISION

Cause No: 49G05

INFORMATION

COUNT I

BATTERY RESULTING IN MODERATE
BODILY INJURY

I.C. 35-42-2-1(c)(1) and I.C. 35-42-2-1(e)
(1)

A LEVEL 6 FELONY

On this date, the undersigned Deputy Prosecuting Attorney of the Nineteenth Judicial
Circuit, being duly sworn on his/her oath (or having affirmed), says that in Marion County,

Indiana

COUNTI

On or about October 7, 2020, Lasean Watkins, Kavon Donaldson, and Delance Hatcher did

knowingly touch James Yarbrough in a rude, insolent, or angry manner by striking James

Yarbrough resulting in moderate bodily injury;

all of which is contrary to statute and against the peace and dignity of the State of Indiana.

State's Witnesses:

Allen Ward W5978 MCSO
Kayleigh Warner 43500 MCSO
Austin Le 41767 MCSO

James Floyd 41852 MCSO
James Yarbrough

December 21, 2020
Date

RYAN MEARS
Marion County Prosecutor
19th Judicial Circuit

 

/s/ Mark R. Conner

 

| Deputy Prosecuting Attorney
aaa
A change (n law "9

Each person should have the raat to protect there Privacy Fram the Public
bewause Sore pepoleqve bios agwst Sa Anders Wecdtnan the efeinder
Krew? ight From wrong, Fores Depde wxare flot pocPect, We owe. al\ bor)
fo Mistake's, fife are Fall ofchorcese we oF Pepale have to Make the —
the vient choice and the one who choos the wrong Moick be Jap
ge by law and by low shall be punish and nek panish bummer of —
Saciery theve for Saciety Shoalditize able to 2as( y to ol pruccke
recotls oF ones Or esent or pass Khe Just lhouing Knowledge oP
(Ny fest and last name is te cosy To obtain Pecanls oF Whom or
(Jat, he orshe has been dharaeda witty inthe present or ress | Re
there mus} be achange WR lw, Not RORY persor) dnoct Chang 2
With a Sek orime abe out ly We are all Presumed tinnocent
unt Proven Spitky. So Dylaw lets Make a dhange forthe fict-

Are . |
Mark GK
Lage A
Manon county Ja. {

Due to being ineace rated w\ the and Ww 4+ne Care aL the —
OF marian coun Jacl i rave Sabstaunecd yusry fat hes tar

Mefar life | have Substa ined tw Mry’s around my eye Draws
gun YIOW ney One. ae SAIS, U have Maat + a,

on cay veper Lip, my lies and oums Stay umf me ribs sta

Sore, bn erin hier \ NAT io sheveth in myn
Cri dant see Vesey Cel cinee the incident 5 veryd a 3
( was Line before i Cawre fo Marien count Vv dail, as Tmage_
has ‘been deshroyed, Im 44yrs old i dant see mysetf hest-
Onna, aingrhing Uneye lost. |
